DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-6, 8-10, 12-14, 16-18, 20-22, 25, 27-28, 62, 79, 99, 101 and 110-114 are currently pending. 
Claim(s) 62, 79 and 111 have been withdrawn. 
Claim(s) 5-6, 8-10, 13, 20, 22, 25, 27-28, 62, 79, 99 and 101 have been amended. 
Claim(s) 7, 11, 15, 19, 23-24, 26, 29-33, 63-78, 80-98, 100 and 102-109 have been canceled. 
Claim(s) 110-114 have been added.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6, 8-10, 12-14, 16-18, 20-22, 25, 27, 28, 99, 101 and 110-114) in the reply filed on 11/07/2022 is acknowledged.
Claims 62, 79 and 111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected solar cell (Group II) and method of making a solar cell (Group III), there being no allowable generic or linking claim. Examiner notes that claim 1 is also withdrawn from further consideration as being drawn to a solar cell.  Election was made without traverse in the reply filed on 11/07/2022.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 29-33 have been canceled. However, claims 34-61 appear to be missing.  Misnumbered claims 29-33 should be renumbered 29-61.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 20, 28, 99 and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
The limitation “secondary oxide particles different from the metal-oxide-containing nanoparticles in the organic vehicle” is unclear and therefore renders the claim indefinite.  There is no prior recitation of the metal-oxide containing nanoparticles in the organic vehicle”.  Accordingly, the limitation lacks antecedent basis.
Regarding claims 5, 6, 9, 12-14, 16-18, 21-22, 25, 101, 110, 112 and 114
Claims 5, 6, 9, 12-14, 16-18, 21-22, 25, 101, 110, 112 and 114 are rejected at least based on their dependency on claim 1.
Regarding claim 8
	The limitation “wherein the metallic particles and/or oxide/hydroxide particles are metal oxide particles in which the metal is at least one metal selected from of nickel, cobalt, and manganese” is unclear and therefore renders the claim indefinite.  It is not clear how metallic particles are metal oxide particles.  More so since the claim appears to make a distinction between the two.  Appropriate correction and clarification are required.
Regarding claim 10
	The limitation “at leas one metal” in line 3 is unclear and therefore renders the claim indefinite.  While claim 6, from which claim 10 depends, recites “metallic particles and/or oxide/hydroxide particles on a surface thereof”, there is no prior recitation of the “at least one metal”.  Accordingly, the limitation lacks antecedent basis.
Regarding claim 20
	The limitation “wherein the metallic particles and/or oxide/hydroxide particles are metallic particles…” is unclear and therefore renders the claim indefinite.  It is not clear how oxide/hydroxide particles are metallic particles.  More so since the claim appears to make a distinction between the two.  Appropriate correction and clarification are required.
Regarding claim 99
	The limitation “wherein the metallic particles and/or oxide/hydroxide particles are metallic particles…” is unclear and therefore renders the claim indefinite.  It is not clear how oxide/hydroxide particles are metallic particles.  More so since the claim appears to make a distinction between the two.  Appropriate correction and clarification are required.
Regarding claim 113
	The limitation “wherein the metallic particles and/or oxide/hydroxide particles are metallic particles…” is unclear and therefore renders the claim indefinite.  It is not clear how oxide/hydroxide particles are metallic particles.  More so since the claim appears to make a distinction between the two.  Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12-14, 16-18, 21-22, 27-28, 110, 112 and 114 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0277831, Yoshida et al.
Regarding claim 1
Yoshida teaches a paste for use in metallization of a solar cell (paste composition for photovoltaic cell electrode) [see Abstract], the paste comprising:
an organic vehicle (corresponding to a resin such as polyvinylpyrrolidone) [see Abstract, paragraphs 0011, 0037, 0118 and 0122], and
a mixture of copper-containing particles (corresponding to copper containing particles) [see Abstract, paragraphs 0011, 0037, and 0043], metal-oxide-containing nanoparticles (corresponding to particles of PbO) [paragraph 0113], and secondary oxide particles (corresponding to Sb2O3 particles) different from the metal-oxide-containing nanoparticles [paragraphs 0104, 0111 and 0113],
wherein the secondary oxide particles include particles of a metal oxide (i.e., antimony oxide) [paragraph 0111].
Because the secondary particles of Yoshida are identical to the ones claimed i.e., particles of antimony oxide (see instant claim 12; see also Yoshida, paragraph [0111]), the same are considered capable of reducing at least some of the metal-oxide-containing nanoparticles to metal when the paste is heated to a temperature at which the organic vehicle decomposes. 
Accordingly, the secondary particles of Yoshida meet with the limitation “a metal of the metal oxide is capable of reducing at least some of the metal-oxide-containing nanoparticles to metal when the paste is heated to a temperature at which the organic vehicle decomposes.”
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2
Yoshida teaches the paste as set forth above.
Because the organic vehicle of Yoshida is identical to the one claimed i.e., polyvinylpyrrolidone (see instant claim 3; see also Yoshida, paragraph [0122]), the same is considered capable of reducing the metal oxide of the secondary oxide particles upon decomposition of the organic vehicle.
Accordingly, the organic vehicle of Yoshida meets with the limitation “the organic vehicle is capable of reducing the metal oxide of the secondary oxide particles upon decomposition of the organic vehicle.”
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3
	Yoshida teaches the paste as set forth above, wherein the organic vehicle (resin) includes polyvinylpyrrolidone [paragraph 0122]. 
Regarding claim 4
	Yoshida teaches the paste as set forth above, wherein the secondary oxide particles include frit particles [paragraphs 0104, 0111 and 0113].
Regarding claim 5
	Yoshida teaches the paste as set forth above, wherein the copper-containing particles include metallic copper particles, copper-containing alloy particles, or copper-containing non-metallic particles or a mixture of two or more thereof [paragraphs 0043, 0049, 0062 and 0079]. 
Regarding claim 6
	Yoshida teaches the paste as set forth above, wherein the copper-containing particles have metallic particles and/or oxide/hydroxide particles on a surface thereof [paragraphs 0043, 0049, 0062 and 0079].
Regarding claim 8
	Yoshida teaches the paste as set forth above, wherein the metallic particles and/or oxide/hydroxide particles are metal oxide particles in which the metal is at least one metal selected from of nickel, cobalt, and manganese [paragraphs 0049, 0052, 0084, 0086-0087 and 0089].
Regarding claim 9
	Yoshida teaches the paste as set forth above, wherein the metallic copper particles and/or oxide/hydroxide particles on the surface of the copper-containing particles are doped with at least phosphorous (Yoshida discloses: “it is also preferable that the surface-treated copper particles be those obtained by subjecting the above-described phosphorous-containing copper alloy to a surface treatment” [paragraphs 0011, 0015, 0043, 0049, 0051-0052 and 0089]. 
Regarding claim 10
	Yoshida teaches the paste as set forth above, wherein the surfaces of the copper-containing particles are not fully covered by the at least one metal (0.01% by mass or more based on the total mass of the surface-treated copper particles) [see paragraph 0086].
Regarding claim 12
	Yoshida teaches the paste as set forth above, wherein the metal oxide of the secondary oxide particles is antimony oxide [paragraph 0111].
Regarding claim 13
	Yoshida teaches the paste as set forth above, wherein the metal-oxide-containing nanoparticles include at least one oxide selected from oxides of nickel, copper, cobalt, manganese, and lead [paragraph 0113].
Regarding claim 14
	Yoshida teaches the paste as set forth above, wherein the metal-oxide-containing nanoparticles include oxides of nickel and lead [paragraph 0113].
Regarding claim 16
	Yoshida teaches the paste as set forth above, wherein the metal-oxide-containing nanoparticles include oxides of nickel, copper, and lead [paragraph 0113].
Regarding claim 17
	Yoshida teaches the paste as set forth above, wherein the paste is free of silver [paragraph 0043].
Regarding claim 18
	Yoshida teaches the paste as set forth above, wherein a ratio of secondary oxide particles to metal-oxide- containing nanoparticles is in a range of 0.50 to 16.96 by weight [paragraphs 0111, 0113-0116 and 0197].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claims 21 and 22
Yoshida teaches the paste as set forth above, wherein the copper-containing particles include a mixture of a fine copper powder and a coarse copper powder [paragraph 0044 and 0054], wherein the fine copper powder is characterized by an average particle size in a range of 1.2 µm to 3.2 µm (0.4 to 10 µm) [paragraphs 0044 and 0054] and the coarse copper powder is characterized by an average particle size in a range of 7.53 µm to 14.69 µm (0.4 to 10 µm) [paragraphs 0044 and 0054], 10 µm to 20 µm (0.4 to 10 µm) [paragraphs 0044 and 0054], or 1.75 µm to 7.20 µm (0.4 to 10 µm) [paragraphs 0044 and 0054].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 27
Yoshida teaches a paste [see Abstract], comprising:
an organic vehicle (corresponding to a resin such as polyvinylpyrrolidone) [see Abstract, paragraphs 0011, 0037, 0118 and 0122], and
a mixture of particles including metallic copper particles (corresponding to copper containing particles) [see Abstract, paragraphs 0011, 0037, and 0043], nanoparticles (corresponding to particles of PbO) [paragraph 0113], and metal oxide particles corresponding to Sb2O3 particles) in the organic vehicle [paragraphs 0104, 0111 and 0113], the nanoparticles and/or metal oxide particles include at least one oxide selected from oxides of nickel, copper, cobalt, manganese, antimony, tellurium, tin, phosphorous, chromium, aluminum, bismuth, and lead [paragraphs 0111 and 0113].
Regarding claim 28
Yoshida teaches the paste as set forth above.
Because the nanoparticles and metal oxide particles of Yoshida are identical to the ones claimed, the limitation “wherein the metal oxide of the nanoparticles and/or metal oxide particles has a more negative Gibbs Free Energy of Formation than a metal oxide of the at least one oxide of the nanoparticles” is met.
Accordingly, the secondary particles of Yoshida meet with the limitation “a metal of the metal oxide is capable of reducing at least some of the metal-oxide-containing nanoparticles to metal when the paste is heated to a temperature at which the organic vehicle decomposes.”
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 110
	Yoshida teaches the paste as set forth above, wherein the metal-oxide-containing nanoparticles include one or more of NiO, Cu2O, CuO, CoO, MnO, MnQ2, PbO, and PbO [paragraph 0113].
Regarding claim 112
	Yoshida teaches the paste as set forth above, wherein the metal oxide is one or more of antimony oxide, tin oxide, tellurium oxide, manganese oxide, phosphorous oxide, bismuth oxide, chromium oxide and aluminum oxide [paragraphs 0111 and 0113].
Regarding claim 114
	Yoshida teaches the paste as set forth above, wherein the metal-oxide-containing nanoparticles include at least one oxide selected from oxides of nickel, copper, cobalt, manganese, antimony, tellurium, bismuth, and lead [paragraphs 0111 and 0113].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20, 25, 99, 101 and 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0277831, Yoshida et al. as applied to claims 1-6, 8-10, 12-14, 16-18, 21-22, 27-28, 110, 112 and 114 above, and further in view of US 2012/0161081, Kleine Jaeger.
Regarding claims 20, 99 113
	Yoshida teaches the paste as set forth above, wherein the metallic particles and/or oxide/hydroxide particles are metallic particles and wherein the metallic particles include at least one metal selected from nickel, cobalt, and manganese [paragraphs 0011, 0015, 0043, 0049, 0051-0052 and 0089], and is in the form of a metallic particle on the surfaces of the copper-containing [paragraphs 0011, 0015, 0043, 0049, 0051-0052 and 0089].
	Yoshida does not teach a surface area of 1 m2/g to 5 m2/g, 0.22 m2/g to 5 m2/g.
	Kleine Jaeger teaches a paste for forming solar cell electrode wherein the conductive particles have a surface area of 0.2 to 0.6 m2/g [paragraph 0007].
Yoshida and Kleine Jaeger are analogous inventions in the field of electrode pastes for solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the metallic particles of Yoshida to have a surface area of 0.22 m2/g to 5 m2/g, as in Kleine Jaeger, because such is a suitable range for conductive particles for use in electrode pastes [Kleine Jaeger, paragraphs 0007 and 0015].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claims 25 and 101
Yoshida teaches the organic vehicle is an organic binder and a glycol based organic solvent [paragraph 0094, 0119-0122].
Yoshida is silent to the glycol based solvent being one of propylene glycol, dipropylene glycol, and tripropylene glycol, or combinations thereof.
Kleine Jaeger teaches a paste for forming solar cell electrode wherein the solvent is selected from glycerol, glycols, for example ethylene glycol, propylene glycol, polyglycols such as diethylene glycols, polyethylene glycols, etc.
Therefore, because Kleine Jaeger teaches choosing from a finite number of identified, predictable solvents, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Kleine Jaeger teaches that propylene glycol leads to the anticipated success, said solvent is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721